DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 3-8 and 10, in the reply filed on 1/5/2021 is acknowledged. 
In response to the species election requirement, applicant further elected SEQ ID NO: 86, reading on claims 3-4 and 10.
Claims 1-2, 5-9, and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/5/2021.

Priority
This application has PRO 62/732,518 filed on 09/17/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
The elected peptide of SEQ ID NO: 86 is free of the art. Prior art search has been further expanded to all the peptide sequences of SEQ ID Nos: 85 and 87-97 in claim 3. All peptide sequences of SEQ ID Nos: 85-97 are free of the art. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Anita L. Meiklejohn on 1/29/2021.

The application has been amended as follows: 
Cancel claims 1-2, 9, and 11.
In claim 13,	at line 4, delete “claim 1” and insert -- in claim 3 --;

Rejoinder
Claims 3-8 and 10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
10/5/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference WO 2016/149613 A2 disclosed a peptide sequence RPEIWITQELRRIGDEINAYYAR (SEQ ID NO: 44), but the peptide does not read on the instant SEQ ID NO: 85 shown as follows.

    PNG
    media_image1.png
    91
    347
    media_image1.png
    Greyscale

The closest prior art reference US 2006/0073161 A1 disclosed a nucleic acid sequence translated peptide, but the peptide does not read on the instant SEQ ID NO: 90 shown as follows.

    PNG
    media_image2.png
    88
    430
    media_image2.png
    Greyscale

The closest prior art reference WO 97/28819 disclosed a peptide sequence in figure 4, but the peptide does not read on the instant SEQ ID NO: 91 shown as follows.

    PNG
    media_image3.png
    99
    345
    media_image3.png
    Greyscale

The closest prior art reference WO 2006/000034 A1 disclosed a peptide sequence of formula XV (p32), but the peptide does not read on the instant SEQ ID NO: 94 shown as follows.

    PNG
    media_image4.png
    93
    306
    media_image4.png
    Greyscale

The closest prior art reference WO 2008/104000 A2 disclosed a peptide sequence of PUMA-BH3 (p19, Table 2), but the peptide does not read on the instant SEQ ID NO: 96 shown as follows.

    PNG
    media_image5.png
    91
    353
    media_image5.png
    Greyscale

Since the claimed peptide sequences SEQ ID NOs: 85-97 are free of the art, a method of using the peptides are rejoined and allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
29-January-2021
/Soren Harward/Primary Examiner, Art Unit 1631